DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 have been analyzed and prosecuted.
Claims 2-10 have been amended. 
Claims 11-34 have been cancelled. 
Claim Interpretation
In light of the specification and the telephone interview conducted April 23, 2021, the term instant order is analogous to instant execution in the field of endeavor.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In reference to Claim 3: 
Claim 3 recites the limitation “wherein if the FM is insufficient to carry out the IBR, a record will be stored in a game transaction history log, wherein the cbPrice is given a definite value to account for situation variation at prior junctures” the specification has no support for price given definite value to account for variations at prior junctures”
The specification has support for “if the user has insufficient FM, the IBR is
not carried out at step 415, resulting in a System-Generated Error Result (S-GER) being transmitted to the central server frontend and also stored in the user's game transaction history log,”  A system error is not analogous to “a record will be stored in a game transaction history log, wherein the cbPrice is given a definite value to account for situation variation at prior junctures”
Furthermore, the limitation “wherein the IBO is matched with the cbPrice” is not tied to the determining “ if margin insufficient “ limitation claimed.  The specification does not support the wherein the IBO clause as it relates to the FM insufficient.  .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-5:

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 1 recites a process to receive data, process data by associated data, determine if free margin sufficient, process primary entity and second entity designations for object, determine a price, process an order, transmit trade position result, process closed orders, update prices, determine if prices change and resort closed orders.  The claimed limitations which under its broadest reasonable interpretation, covers performance of a transaction.  When considered as a whole the claimed subject matter is directed toward processing a trade order.  Such concepts can be found in the abstract category of sales activities.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receive a request-insignificant extra solution activity (2) process and instant buy order so that the ID is associated with the buy request- a common business practice (3) determine free margin is sufficient- a common business practice (4) process primary and secondary designations for respective objects – a common business practice (5) determine current price – a common business practice (6) process the order – a common business practice (7) transmit trade position result- an insignificant intermediary solution (8) process closed order – a common business practice (9) process prices- a common business practice (10) update prices- a common business practice/data manipulation (11) determine if changes in prices- a common business practice (12) resort closed CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h) 
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired of the abstract idea identified and devoid of implementation of details.   Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
The combination of limitations 1 and 2 are directed toward receiving and processing an order request.  The combination of limitations (1-2) and (3) “determine free margin sufficient is directed toward a common business practice.  The combination of limitations (1-3) and (4-5) “process primary and secondary entity designation for objects and determining current price is directed toward processing an order-a common business practice.  The combination of limitations (1-5) and (6) is directed toward processing the buy order a common business practice.  The combination of limitations (1-6) and (7) is directed toward transmitting the result of the order processed in steps 1-5- a common business practice.   The combination of limitations (1-7) and (8) process closed order is directed toward a common business practice.  The combination of limitations (1-8) and (9-10) is directed toward the processed order that is transmitted and respective prices of entities are processed and updated is directed a transaction process- common business practices.  The combination of limitations (1-10) and (11) determine if changes in prices occur and sorting closed order based on conditions- which is directed toward processing a transaction and mere data manipulation a business process.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial 
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination parts do not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above .
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011)  Absent a possible narrower construction of the terms “receive, process, determine, update, transmit and sort” ... are functions can be achieved by any general purpose computer without special programming.  None of these activities are used in some unconventional manner nor do any produce some unexpected result.   As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis of the claimed functions conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
NPL-Broker Jargon Buster part 1 by Two Blokes Trading- which makes clear that instant execution is a business process and not integral to technology. 
The specification fails to provide any details related to the system, processor or central server beyond stating that the elements can be used to carry out the transaction process claimed.  The specification recites on page 24-26:
a processing device is provided by a computing system 300 in communication with a database 301, as shown in FIG 3. The computing system 300 is able to communicate with the user devices 130, and/or other processing devices, as required, over a communications network 150 using standard communication 

In the example shown in FIG 3, the computing system 300 is a commercially available server computer system based on a 32 bit or a 64 bit Intel architecture, and the processes and/or methods 15 executed or performed by the computing system 300 are implemented in the form of programming instructions of one or more software components or modules 302 stored on non-volatile (e.g., hard disk) computer-readable storage 303 associated with the computing system 300. At least parts of the software modules 302 could alternatively be implemented as one or more dedicated hardware components, such as application-specific integrated circuits (ASICs) and/or field programmable gate arrays (FPGAs).  The computing system 300 includes at least one or more of the following standard, commercially available, computer components, all interconnected by a bus 305: random access memory (RAM) 306; at least one computer processor 307, and external computer interfaces 308:  a. universal serial bus (USB) interfaces 308.1 (at least one of which is connected to one or more user-interface devices, such as a keyboard, a pointing device (e.g., a mouse 309 or touchpad), b. a network interface connector (NIC) 308.2 which connects the computing system 300 to a data communications network, such as the Internet 150; and…

… Together, the web server 312, scripting language 313, and SOL modules 314 provide the computing system 300 with the general ability to allow users of the Internet 150 with standard computing devices equipped with standard web browser software to access the computing system 300 and in particular to provide data to and receive data from the database 301 (for example, data of mobile device software). It will be understood by those skilled in the art that the specific functionality provided by the system 300 to such users is provided by scripts accessible by the web server 312, including the one or more software modules 302 implementing the processes performed by the computing system 300, and also any other scripts and supporting data 315, including markup language ( e.g., HTML, XML) 25 scripts, PHP (or ASP), and/or CGI scripts, image files, style sheets, and the like.

The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligibl.  eAccordingly the specification makes clear that the system used to perform the functions is generic and conventional.  According to Alice, 134 S. Ct. at 2355 (quoting Mayo, 566 U.S. at 72—73). Using a common processor, which the Specification allows, does not add anything of significance. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea ... on a generic computer.” See Alice, 134 S. Ct. at 2357—59. Here, they do not. See Mortgage Grader, Inc. v. First Choice Loan Services Inc., 811 F.3d 1314, 1324 (Fed. Cir. 2015) (holding no inventive concept where “the claims ‘add’ only generic computer components such as an ‘inter-Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (quoting buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014)).
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-5 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward listing the components of the instant buy request without any components related to technology or a technological process.  Dependent claim 3 is directed toward the free margin condition as it relates to the price and instant buy order- a business practice.  Dependent claim 4 is directed toward the transaction data outputted- insignificant extra solution activity.  Dependent claim 5 is directed toward the processing of prices of the primary entity as it related to the secondary entity a business practice.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-5 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 6-8:

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 6 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 6 recites a process to receive data, process data by associating data, process instant close request by associating data, process primary entity and secondary entity designations, determine a price, process the instant closing position, transmit result, process stack, process prices, update prices and determine if change in prices and resorting pending closing orders based on conditions.  The claimed limitations which under its broadest reasonable interpretation, covers performance of a transaction.  When considered as a whole the claimed subject matter is directed toward processing a trade order.  Such concepts can be found in the abstract category of sales activities.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receive a request-insignificant extra solution activity (2) process instant closing request so that the buy ID is associated with the close request- a common business practice (3) process instant closing request so that the close ID is associated with the close request- a CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h) 
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the 
The combination of limitations 1 and 2 are directed toward receiving and processing an order request.  The combination of limitations (1-2) and (3-4) “process request by associated buy ID and closed ID- a common business practice.  The combination of limitations (1-4) and (5) “process primary and secondary entity designation for objects and determining current price is directed toward processing an order-a common business practice.  The combination of limitations (1-5) and (6) is directed toward processing the buy order a common business practice.  The combination of limitations (1-6) and (7) is directed toward transmitting the result of the order processed in steps 1-5- a common business practice.   The combination of limitations (1-7) and (8) process order stack is directed toward a common business practice.  The combination of limitations (1-8) and (9-10) is directed toward the processed order that is transmitted and respective prices of entities are processed and updated is directed a transaction process- common business practices.  The combination of limitations (1-10) and (11) determine if changes in prices occur and sorting closed order based on conditions- which is directed toward processing a transaction and mere data manipulation a business process.  The combinations of parts 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of processing a transaction and manipulating business related data- a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination parts do not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a system comprising a processor to perform the functions at a central server. –is purely functional and generic.  Nearly every system processor at a central server is capable of receiving data; processing order request, determining free margin sufficient, process designation of respective objects, determine current price, process order, transmit results, process closed orders, process prices, update prices, determine if prices change and sort orders.  As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011)  Absent a possible narrower construction of the terms “receive, SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-determining prices-order processing- transmitting results-processing closed orders and sorting the orders -generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
NPL-Broker Jargon Buster part 1 by Two Blokes Trading- which makes clear that instant execution is a business process and not integral to technology. 
The specification fails to provide any details related to the system, processor or central server beyond stating that the elements can be used to carry out the transaction process claimed.  The specification recites on page 24-26:
a processing device is provided by a computing system 300 in communication with a database 301, as shown in FIG 3. The computing system 300 is able to communicate with the user devices 130, and/or other processing devices, as required, over a communications network 150 using standard communication protocols. The components of the computing system 300 can be configured in a variety of ways. The components can be implemented entirely by software to be executed on standard computer server hardware, which may comprise one hardware unit or different computer hardware units distributed over various locations, some of which may require the communications network 150 for communication. A number of the components or parts thereof may also be implemented by application specific integrated circuits (ASICs) or field programmable gate arrays.

In the example shown in FIG 3, the computing system 300 is a commercially available server computer system based on a 32 bit or a 64 bit Intel architecture, and the processes and/or methods 15 executed or performed by the computing system 300 are implemented in the form of programming instructions of one or more software components or modules 302 stored on non-volatile (e.g., hard disk) computer-readable storage 303 associated with the computing system 300. At least parts of the software modules 302 could alternatively be implemented as one or more dedicated hardware components, such as application-specific integrated circuits (ASICs) and/or field programmable gate arrays (FPGAs).  The computing system 300 includes at least one or more of the following standard, commercially available, computer components, all interconnected by a bus 305: random access memory (RAM) 306; at least one computer processor 307, and external computer interfaces 308:  a. universal serial bus (USB) interfaces 308.1 (at least one of which is connected to one or more user-interface devices, such as a keyboard, a pointing device (e.g., a mouse 309 or touchpad), b. a network interface connector (NIC) 308.2 which connects the computing system 300 to a data communications network, such as the Internet 150; and…

… Together, the web server 312, scripting language 313, and SOL modules 314 provide the computing system 300 with the general ability to allow users of the Internet 150 with standard computing devices equipped with standard web browser software to access the computing system 300 and in particular to provide data to and receive data from the database 301 (for example, data of mobile device software). It will be understood by those skilled in the art that the specific functionality provided by the system 300 to such users is provided by scripts accessible by the web server 312, including the one or more software modules 302 implementing the processes performed by the computing system 300, and also any other scripts and supporting data 315, including markup language ( e.g., HTML, XML) 25 scripts, PHP (or ASP), and/or CGI scripts, image files, style sheets, and the like.

Accordingly the specification makes clear that the system used to perform the functions is generic and conventional.  According to Alice, 134 S. Ct. at 2355 (quoting Mayo, 566 See Alice, 134 S. Ct. at 2357—59. Here, they do not. See Mortgage Grader, Inc. v. First Choice Loan Services Inc., 811 F.3d 1314, 1324 (Fed. Cir. 2015) (holding no inventive concept where “the claims ‘add’ only generic computer components such as an ‘inter-face,’ ‘network,’ and ‘database.’”). “We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are ‘insufficient to pass the test of an inventive concept in the application’ of an abstract idea.” Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (quoting buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014)).
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 7-8 these dependent claim have also been reviewed with the same analysis as independent claim 6.  Dependent claim 7 is directed toward matching ID enabling closure of open position, removal of take profit/stop loss order and outputting transaction related data- a business practice .  Dependent claim 8 is directed toward the associating prices with conditions- a business practice.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 6. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 7-8 
In reference to Claims 9-10:

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 6 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 9 recites a process to receive data, process data by associating data, process buy order, transmit financial data for display, resorting financial data according to conditions.  The claimed limitations which under its broadest reasonable interpretation, covers performance of a transaction and outputting results.  When considered as a whole the claimed subject matter is directed toward processing a trade order.  Such concepts can be found in the abstract category of sales activities.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receive a request-insignificant extra solution activity (2) process request so that the buy ID is associated with the request- a common business practice (3) process pending order for storing (4) transmit order information- an insignificant intermediary solution (5) resort CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h) 
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired of the abstract idea identified and devoid of implementation of details.   Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
The combination of limitations 1 and 2 are directed toward receiving and processing an order request.  The combination of limitations (1-2) and (3) is directed toward storing the order requested- a common business practice.  The combination of limitations (1-3) and (4-5) “is directed toward the order that is transmitted and sorting order information based on conditions- which is directed toward processing a transaction, transmitting the order and mere data manipulation a business process.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of processing a transaction and manipulating business related data- a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination parts do not provide    The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a system comprising a processor to perform the functions at a central server. –is purely functional and generic.  Nearly every system processor at a central server is capable of receiving data; processing order request, determining free margin sufficient, process designation of respective objects, determine current price, process order, transmit results, process closed orders, process prices, update prices, determine if prices change and sort orders.  As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011)  Absent a possible narrower construction of the terms “receive, process, determine, update, transmit and sort” ... are functions can be achieved by any general purpose computer without special programming.  None of these activities are used in some unconventional manner nor do any produce some unexpected result.   As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-determining prices-order processing- transmitting results-processing closed orders and sorting the orders -generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and 
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
The specification fails to provide any details related to the system, processor or central server beyond stating that the elements can be used to carry out the transaction process claimed.  The specification recites on page 24-26:
a processing device is provided by a computing system 300 in communication with a database 301, as shown in FIG 3. The computing system 300 is able to communicate with the user devices 130, and/or other processing devices, as required, over a communications network 150 using standard communication protocols. The components of the computing system 300 can be configured in a variety of ways. The components can be implemented entirely by software to be executed on standard computer server hardware, which may comprise one hardware unit or different computer hardware units distributed over various locations, some of which may require the communications network 150 for communication. A number of the components or parts thereof may also be implemented by application specific integrated circuits (ASICs) or field programmable gate arrays.

In the example shown in FIG 3, the computing system 300 is a commercially available server computer system based on a 32 bit or a 64 bit Intel architecture, and the processes and/or methods 15 executed or performed by the computing system 300 are implemented in the form of programming instructions of one or more software components or modules 302 stored on non-volatile (e.g., hard disk) computer-readable storage 303 associated with the computing system 300. At least parts of the software modules 302 could alternatively be implemented as one or more dedicated hardware components, such as application-specific integrated circuits (ASICs) and/or field programmable gate arrays (FPGAs).  The computing system 300 includes at least one or more of the following standard, commercially available, computer components, all interconnected by a bus 305: random access memory (RAM) 306; at least one computer processor 307, and external computer interfaces 308:  a. universal serial bus (USB) interfaces 308.1 (at least one of which is connected to one or more user-interface devices, such as a keyboard, a pointing device (e.g., a mouse 309 or touchpad), b. a network interface connector (NIC) 308.2 which connects the computing system 300 to a data communications network, such as the Internet 150; and…

… Together, the web server 312, scripting language 313, and SOL modules 314 provide the computing system 300 with the general ability to allow users of the Internet 150 with standard computing devices equipped with standard web browser software to access the computing system 300 and in particular to provide data to and receive data from the database 301 (for example, data of mobile device software). It will be understood by those skilled in the art that the specific functionality provided by the system 300 to such users is provided by scripts accessible by the web server 312, including the one or more software modules 302 implementing the processes performed by the computing system 300, and also any other scripts and supporting data 315, including markup language ( e.g., HTML, XML) 25 scripts, PHP (or ASP), and/or CGI scripts, image files, style sheets, and the like.

 Alice, 134 S. Ct. at 2355 (quoting Mayo, 566 U.S. at 72—73). Using a common processor, which the Specification allows, does not add anything of significance. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea ... on a generic computer.” See Alice, 134 S. Ct. at 2357—59. Here, they do not. See Mortgage Grader, Inc. v. First Choice Loan Services Inc., 811 F.3d 1314, 1324 (Fed. Cir. 2015) (holding no inventive concept where “the claims ‘add’ only generic computer components such as an ‘inter-face,’ ‘network,’ and ‘database.’”). “We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are ‘insufficient to pass the test of an inventive concept in the application’ of an abstract idea.” Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (quoting buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014)).
The remaining dependent claim—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claim 10 the dependent claim has also been reviewed with the same analysis as independent claim 9.  Dependent claim 10 is directed toward listing order components without any components related to technology or a technological process - a business practice.   The dependent claim(s) have been examined individually and in combination with the preceding claim, however the claim does not cure the deficiencies of claim 9. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, Claim 6-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to Claims 1-5, Claims 6-8:
Claim 1 recites the limitation “process, at the central server, PE and at least one SE designations for respective objects in the restricted environment”, and claim 6 recites “process, at the central server, PE and at least one SE designations for respective objects in the restricted environment”  it is unclear to the examiner as to the metes and bound of the limitation “process…PE and SE designations”.  What is processed exactly and what does the term “designations” refer to.  The process could 
Claims 2-5 and claims 7-8 depend upon claims 1 and 6 respectively and contain the same deficiencies as determined in claim 1.  Therefore, claims 1-5 and Claims 6-8 are rejected under 35 USC 112 (b) paragraph. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2002/0194105 A1 by Klein (Klein) in view of US Pub No. 2014/0172663 A1 by Kronwall et al (Kronwall) and further in view of US Patent No. 10,026,124 B2 by Barry (Barry)
Note: In an instant execution environment buyers/sellers are interchangeable. 
In reference to Claim 1:
Klein teaches:
(Original) A system for carrying out an IBO [instant buy order] for a tradeable object in a restricted environment ((Klein) in at least FIG. 1; para 0005, para 0050 wherein the prior art teaches instant execution), 
the system including at least one data processor ((Klein) in at least FIG. 1; para 0020, para 0050, para 0051)configured to: 
receive, from a user device, an IBR [instant buy request] ((Klein) in at least abstract; para 0028-0029, para 0033, para 0050 wherein the prior art teaches instant execution orders);…
determine, at the central server ((Klein) in at least para 0051), … FM [Free Margin] …. sufficient to carry out the IBR [instant buy request] ((Klein) in at least para 0005 wherein the prior art teaches posted margin requirement); 
process, at the central server, PE [primary entity] (buyer/seller) and at least one SE [secondary entity] (buyer/seller) designations for respective objects in the restricted environment ((Klein) in at least para 0025-0026, para 0036-0037, para 0070-0071)
determine, at the central server, a cbPrice [current buy price] for the PE [primary entity] buyer/seller((Klein) in at least para 0008, para 0025, para 0029); 
process, at the central server, the IBO [instant buy order] ((Klein) in at least para 0031-0032, para 0050, para 0052-0054);
transmit, from the central server, an OTP [open trade position] resulting from the IBO [instant buy order], enabling a user dashboard to be updated ((Klein) in at least abstract; para 0020, para 0054-0055);…
process, at the central server, respective prices of the PE and at least one SE ((Klein) in at least para 0040, para 0048, para 0067, para 0070);
update, at the central server, the respective prices of the PE and at least one SE ((Klein) in at least para 0048,para 0067-0068); and 
determine, at the central server, if there are changes in the respective prices of the PE and at least one SE,((Klein) in at least para 0048, para 0070)… 
Klein does not explicitly teach:
process, at the central server, the IBR [instant buy request] such that a UIBOID [unique instant buy order ID] is associated with the IBR [instant buy request]; 
determine, at the central server, if FM [Free Margin] is sufficient to carry out the IBR [instant buy request] 
process, at the central server, a PCO [pending closed order] Stack in accordance with predefined rules; 
wherein the PCO [pending closed order] Stack is processed by re-sorting PCOs based on firstly, specified price of PCOs, and secondly, chronology of creation of PCOs.
Kronwall teaches:
process, at the central server, the IBR such that a UIBOID [unique instant buy order ID] is associated with the IBR ((Kronwall) in at least para 0030) ; 
determine, at the central server, if FM [Free Margin] is sufficient to carry out the IBR ((Kronwall) in at least para 0025, para 0027, para 0046)
Both Klein and Kronwall are directed toward trades involving market orders.  Kronwell teaches the motivation of processing a trade request including labeling participants with a reference number so as to reference the contract buy order.  Kronwell teaches the motivation of determining sufficient margin as participants require collateral or margin deposits to reduce risk by providing a guarantee fund that can be used to cover losses that exceed a defaulting clearing participant’s collateral on deposit.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the request for a buy process of Klein to include a labeling of participants with a reference number as taught by Kronwell since Kronwell teaches the motivation of processing a trade request including labeling participants with a reference number so as to reference the contract buy order.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made 
Barry teaches:
process, at the central server, a PCO [pending closed order] Stack in accordance with predefined rules ((Barry) in at least FIG. 2A-D; FIG. 3A-B; Col 5 lines 33-Col 6 lines 1-55 wherein the prior art teaches stake orders by including two or more orders placed by members of the trader’s business organization, Col 7 lines 17-22 wherein the prior art teaches orders stacked based on price levels); 
wherein the PCO [pending closed order] Stack is processed by re-sorting PCOs based on firstly, specified price of PCOs, and secondly, chronology of creation of PCOs ((Barry) in at least FIG. 2A-B; FIG. 10; Col 5 lines 34-55, Col 6 lines 31-55,  Col 9 lines 12-Col 10 lines 1-31; Table 1)  .
Both Klein and Barry are directed toward trades involving market orders and teaches orders pending, prices and trading information prices displayed to market viewers.  Barry teaches the motivation of business organization using an order stack in order to include two or more orders placed by the traders’ organization and teaches the motivation of an interface to process sorting and resorting of stack order so that users of the organization may utilize the user interface to identify whether a potential order places is at the top of a stack or lower level of the order stack.  The prior art further 
In reference to Claim 4:
The combination of Klein, Kronwell and Barry discloses the limitations of independent claim 1.  Klein further discloses the limitations of dependent claim 4
(Currently amended) The system of claim 1 (see rejection of claim 1 above), 
wherein  the dashboard [window] includes details of at least: IBO ID, PE name, nUnits, opening price, current price, take-profit value, stop-loss value, profit/loss, time of IBO, and duration of trade.((Klein) in at least abstract; para 0019-0020, para 0033-0034)
 In reference to Claim 5:
The combination of Klein, Kronwell and Barry discloses the limitations of independent claim 1.  Klein further discloses the limitations of dependent claim 5
(Currently amended) The system oclaim 1 (see rejection of claim 1 above), 
wherein the processing of the respective prices of the PE and at least one SE differs depending on a number of SEs, and wherein the processing of the respective prices of the PE and at least one SE is dependent on whether Price Movements are within a pre-determined threshold.((Klein) in at least para 0025, para 0029, para 0031, para 0032 wherein the prior art teaches imbalance of buyers/sellers, para 0040, para 0043, para 0059, para 0064, para 0070)
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2002/0194105 A1 by Klein (Klein) in view of US Pub No. 2014/0172663 A1 by Kronwall et al (Kronwall) in view of US Patent No. 10,026,124 B2 by Barry (Barry) as applied to Claim 1 above, and further in view of US Pub No. 2006/0218071 A1 by Sweeting (Sweeting)
In reference to Claim 2:
The combination of Klein, Kronwell and Barry discloses the limitations of independent claim 1.  Klein further discloses the limitations of dependent claim 2
The examiner is determining the take profit limitation to be prices increase
(Currently amended) The system of claim 1, wherein the IBR [instant buy order request] (see rejection of claim 1 above) comprises: 
an IBO [instant buy order] ((Klein) in at least para 0048-0050, para 0068); 
a TPO [take profit order] ((Klein) in at least para 0025, para 0048-0050, para 0068); and 
a SlO [stop loss order] ((Klein) in at least para 0024-0025, para 0050), 
Klein does not explicitly teach:
wherein the TPO and the SLO are converted to PCOs and placed in the PCO Stack.
Sweeting teaches:
wherein the TPO and the SLO are converted to PCOs and placed in the PCO Stack.((Sweeting) in at least para 0043, para 0113, para 0119, para 0128, 
Both Klein and Sweeting recognize that there may be orders that do not match and order contracts have stop orders corresponding to price levels.  Sweeting teaches the motivation that if new orders remain unmatched with related/ unrelated orders at the highest bid prices, the remaining orders are placed in a buy order stack and a conditional hold may be placed on the remaining orders in the buy order stack for a price qualified to match new sell orders.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the market orders process for unmatched orders of Klein to include stacking orders as taught by Sweeting since not match and order contracts have stop orders corresponding to price levels.  Sweeting teaches the motivation that if new orders remain unmatched with related/ unrelated orders at the highest bid prices, the remaining orders are placed in a buy order stack and a conditional hold may be placed on the remaining orders in the buy order stack for a price qualified to match new sell orders.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2002/0194105 A1 by Klein (Klein) in view of US Pub No. 2014/0172663 A1 by Kronwall et al (Kronwall) in view of US Patent No. 10,026,124 B2 by Barry (Barry) as applied to Claim 1 above, and further in view of US Pub No. 2014/0297504 A1 by Bergenudd et al. (Berg)
In reference to Claim 3:
The combination of Klein, Kronwell and Barry discloses the limitations of independent claim 1.  Klein further discloses the limitations of dependent claim 3
Claim interpretation: the term “game” according the specification and FIG. 9 is an interface; page 9 specification lines 22-23.
 (Currently amended) The system of claim 1 (see rejection of claim 1 above),
Klein does not explicitly teach:
wherein if the FM is insufficient to carry out the IBR, a record will be stored in a game transaction history log, wherein the cbPrice is given a definite value to account for situation variation at prior junctures, wherein the IBO is matched with the cbPrice.
Berg teaches:
wherein if the FM is insufficient to carry out the IBR, a record will be stored in a game transaction history log, wherein the cbPrice is given a definite value to account for situation variation at prior junctures, wherein the IBO is matched with the cbPrice. ((Berg) in at least para 0049-0050, para 0052, para 0053-0056, para 0058-0063, para 0064)
Both Klein and Berg are directed toward trades involving market orders.  Berg teaches the motivation of monitoring and matching buy order with prices as it related to collateral/free margin because price movement may render collateral insufficient so that orders may need to be suspended.  Berg further teaches the motivation storing trade orders along with collateral so that relationships between prices, collateral and risk management limits can be calculated using data stored. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the market orders process of Klein to include collateral considerations as taught by Berg since Berg teaches the motivation of monitoring and matching buy order with prices as it related to collateral/free margin because price movement may render collateral insufficient so that orders may need to be suspended.
It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the information trade information stored of Klein to include collateral information as taught by Berg since Berg further teaches the motivation storing trade orders along with collateral so that relationships between prices, collateral and risk management limits can be calculated using data stored
Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2002/0194105 A1 by Klein (Klein) in view of US Pub No. 2013/0304846 A1 by Jensen et al. (Jensen) and further in view of US Patent No. 10,026,124 B2 by Barry (Barry) 
In reference to Claim 6:
 (Currently amended)  A system for carrying out an ICP [instant closed position] for a tradeable object in a restricted environment, the system including at least one data processor ((Klein) in at least FIG. 1; para 0005, para 0050 wherein the prior art teaches instant execution) configured to: 
receive, from a user device, an ICR [instant close request] ((Klein) in at least FIG. 1; para 0020, para 0050, para 0051);…
process, at the central server, PE and at least one SE designations for respective objects in the restricted environment ((Klein) in at least para 0025-0026, para 0036-0037, para 0070-0071)
determine, at the central server, a ccPrice for the PE ((Klein) in at least para 0008, para 0025, para 0029); 
process, at the central server, the ICP ((Klein) in at least para 0031-0032, para 0050, para 0052-0054);
transmit, from the central server, a CTP [closed trade position] resulting from the ICP [instant closed position], enabling a user dashboard [window] to be updated ((Klein) in at least abstract; para 0020, para 0054-0055);…
process, at the central server, respective prices of the PE and at least one SE ((Klein) in at least para 0040, para 0048, para 0067, para 0070);
update, at the central server, the respective prices of the PE and at least one SE ((Klein) in at least para 0048,para 0067-0068); and 
determine, at the central server, if there are changes in the respective prices of the PE and at least one SE,((Klein) in at least para 0048, para 0070)…
Klein does not explicitly teach:
process, at a central server, the ICR such that a UIBOID [unique instant buy order ID] is associated with the ICR; 
process, at the central server, the ICR such that a UICOID [unique instant closed order ID] is associated with the ICR; 
process, at the central server, a PCO [pending close order] Stack in accordance with predefined rules; 
wherein the PCQ Stack is processed by re-sorting PCQs based on firstly, specified price of PCQs, and secondly, chronology of creation of PCQs.
Jensen teaches:
process, at a central server, the ICR such that a UIBOID [unique instant buy order ID] is associated with the ICR  ((Jensen) in at least FIG. 6 A-C; para 0048-0050); 
process, at the central server, the ICR such that a UICOID [unique instant closed order ID] is associated with the ICR ((Jensen) in at least FIG. 6D; FIG. 7; para 0051, para 0053 wherein the prior art teaches match ID settlement)
Both Klein and Jensen are directed toward trade orders and transmitting order information.  Jensen teaches the motivation utilizing ID’s in order to reference trade information so that order information may be transmitted to the associated trader entities.   It would have been obvious to one having ordinary skill at the time of effective 
Barry teaches:
process, at the central server, a PCO [pending close order] Stack in accordance with predefined rules ((Barry) in at least FIG. 2A-D; FIG. 3A-B; Col 5 lines 33-Col 6 lines 1-55 wherein the prior art teaches stake orders by including two or more orders placed by members of the trader’s business organization, Col 7 lines 17-22 wherein the prior art teaches orders stacked based on price levels); 
wherein the PCO Stack is processed by re-sorting PCOs based on firstly, specified price of PCOs, and secondly, chronology of creation of PCOs. ((Barry) in at least FIG. 2A-B; FIG. 10; Col 5 lines 34-55, Col 6 lines 31-55,  Col 9 lines 12-Col 10 lines 1-31; Table 1)  .
Both Klein and Barry are directed toward trades involving market orders and teaches orders pending, prices and trading information prices displayed to market viewers.  Barry teaches the motivation of business organization using an order stack in order to include two or more orders placed by the traders’ organization and teaches the motivation of an interface to process sorting and resorting of stack order so that users of the organization may utilize the user interface to identify whether a potential order places is at the top of a stack or lower level of the order stack.  The prior art further 
In reference to Claim 7:
The combination of Klein, Kronwell and Barry discloses the limitations of independent claim 6.  Klein further discloses the limitations of dependent claim 7
(Currently amended) The system oclaim 6 (see rejection of claim 6 above), 
…wherein the dashboard  [window] includes details of at least: ICP ID, PE name, nUnits, opening price, closed price, take-profit value, stop-loss value, profit/loss, duration of trade, and time of close .((Klein) in at least abstract; para 0019-0020, para 0033-0034)
Klein does not explicitly teach:
wherein the  UIBOID matches a UICOID, 
wherein the processing of the ICP enables closure of a prior Open Position, and removal of a TPO and SLO associated with the prior Open Position from the PCO Stack, 
Jensen teaches:
wherein the  UIBOID matches a UICOID, ((Jensen) in at least FIG. 6A-B, FIG.6D, FIG. 7; para 0048-0051, para 0053 wherein the prior art teaches match ID settlement)
Both Klein and Jensen are directed toward trade orders and transmitting order information.  Jensen teaches the motivation utilizing ID’s in order to reference trade information so that order information may be transmitted to the associated trader entities.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the transmission of information of Klein to identifiers as taught by Jensen since Jensen teaches the motivation utilizing ID’s in order to reference trade information so that order information may be transmitted to the associated trader entities.
Barry teaches;
wherein the processing of the ICP enables closure of a prior Open Position, and removal of a TPO and SLO associated with the prior Open Position from the PCO Stack ((Barry) in at least FIG. 3A-B, FIG. 4-5; Col 5 lines 55-Col 6 lines 1-3, Col 6 lines 55-Col 7 lines 1- 44 wherein the prior art teaches orders stacked based 
Both Klein and Barry are directed toward trades involving market orders and teaches orders pending, prices and trading information prices displayed to market viewers.  Barry teaches the motivation of business organization using an order stack in order to include two or more orders placed by the traders’ organization and teaches the motivation of an interface which allows users to follow orders through the process, and manage the orders including removing and cancelling order so that user may better manage orders with respect to other traders of the business.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the market orders processes and displaying of market data of Klein to include the stack order and user interface tools of Barry since orders pending, prices and trading information prices displayed to market viewers.  Barry teaches the motivation of business organization using an order stack in order to include two or more orders placed by the traders’ organization and teaches the motivation of an interface which allows users to follow orders through the process, and manage the orders including removing and cancelling order so that user may better manage orders with respect to other traders of the business.
In reference to Claim 8:
The combination of Klein, Kronwell and Barry discloses the limitations of independent claim 6.  Klein further discloses the limitations of dependent claim 8
(Currently amended) The system oclaim 6 
wherein the processing of the respective prices of the PE and at least one SE differs depending on a number of SEs wherein the processing of the respective prices of the PE and at least one SE is dependent on whether Price Movements are within a pre-determined threshold. .((Klein) in at least para 0025, para 0029, para 0031, para 0032 wherein the prior art teaches imbalance of buyers/sellers, para 0040, para 0043, para 0059, para 0064, para 0070)
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,026,124 B2 by Barry (Barry) 
In reference to Claim 9:
(Currently amended)  A system for carrying out a PBO [pending buy order] for a tradeable object in a restricted environment ((Barry) in at least Abstract), the system including
at least one data processor ((Barry) in at least Abstract) configured to: 
receive, from a user device, a PBR [pending buy request] ((Barry) in at least ((Barry) in at least Abstract; FIG. 12; Col 11 lines 55-Col 12 lines 57-60, Col 13 lines 3-16);
process, at a … server, the PBR such that a UPBOID [unique pending buy order ID] is associated with the PBR ((Barry) in at least FIG. 1; Col 4 lines 8-48 wherein the prior art teaches the system may connect additional servers; Claim 1); 
process, at the central server, the PBO for storing at a PBO Stack ((Barry) in at least Col 2 lines 48-Col 3 lines 1-40, Col 4 lines 52-64, Col 10 lines 32-42, claim 16); and 
transmit, to the user device, information of the PBO, enabling a user dashboard to be updated ((Barry) in at least FIG. 12-13; abstract wherein the prior art teaches , wherein the PBQ Stack is processed by re-sorting PBQs based on firstly, specified price of PBQs, and secondly, chronology of creation of PBQs. ((Barry) in at least FIG. 2A-B; FIG. 10; Col 5 lines 34-55, Col 6 lines 31-55,  Col 9 lines 12-Col 10 lines 1-31; Table 1)  .
Barry suggest but does not explicitly teach:
at a central server ((Barry) in at least FIG. 1 ref # 100; Col 4 lines 8-48 wherein the prior art teaches the system may connect additional servers)
Although the prior art Barry does not explicitly state the exchange computer system is “central server”, the prior are illustrates in FIG. 1 that the exchange computer system is central to the system of computer components to perform the invention.  Furthermore, the prior art explicitly teaches the utilization of servers.  A server is a software or hardware device that accepts and responds to requests made over a network.  The prior art’s exchange computer system explicitly performs the function of a server and as stated is the central computer component of the system.  Accordingly the prior Barry provides teaching and suggest that would have led one of ordinary skill in the art to arrive at the claimed invention.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,026,124 B2 by Barry (Barry) as applied to claim 9 above, and further in view of US Pub. No. 2006/0229959 A1 by Heidingsfeld et al. (Heid)
In reference to claim 10:
Barry teaches:
(Currently Amended) The system of claim 9 (see rejection of claim 9 above), wherein the PBR comprises:
a PBO ((Barry) in at least Col 11 lines 56-67, Col 12 lines 56-60); …
a SLO ((Barry) in at least Table 1); , wherein the dashboard includes details of at least: UPBQID, PE name, nUnits, scoPrice, current price, take-profit value, stop-loss value, time of order, and duration of order ((Barry) in at least FIG. 2A-B; Col 1 lines 18-25 wherein the prior art teaches old and well known, Col 5 lines 33-67, Col 7 lines 25-44) 
Barry does not explicitly teach:
a TPO; and 
Heid teaches:
a PBO ((Heid) in at least FIG. 7; para 0023, para 0083); 
a TPO ((Heid) in at least para 0047); and 
a SLO ((Heid) in at least para 0047); , wherein the dashboard includes details of at least: UPBQID, PE name, nUnits, scoPrice, current price, take-profit value, stop-loss value, time of order, and duration of order ((Heid) in at least FIG. 7; para 0020, para 0022, para 0031, para 0033, para 0036=0047)
Both Barry and Heid are directed toward systems which allow user to control order parameters. Heid teaches the motivation of allowing customers to customize orders by the use of specific execution rules.  (see abstract).  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 5,802,499 by Sampson et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MARY M GREGG/ Examiner, Art Unit 3697